Citation Nr: 1002868	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-09 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April to August 1979 and from July 1988 to December 1999.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by the Winston-
Salem Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for depressive 
disorder and assigned a 30 percent evaluation effective 
September 2005.  

 
FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  Throughout the appeal period the Veteran's depressive 
disorder has been manifested by occupational and social 
impairment with disturbances of motivation and mood and 
difficulty in establishing occupational and social 
relationships.  Occupational and social impairment, with 
deficiencies in most areas; suicidal ideation; near-
continuous panic or depression affecting the ability to 
function independently; spatial disorientation; unprovoked 
irritability with periods of violence; evidence of 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; and 
neglect of personal appearance and hygiene have not been 
shown.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
higher, for depressive disorder have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code (DC) 9434 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In this case, in an October 2005 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  
Additionally, a March 2006 notice letter informed the Veteran 
as to disability ratings and effective dates.

Here, the Veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
VA had no additional duty to notify in this case once service 
connection was granted.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and private and VA 
treatment records and exam reports. Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service-connected depressive disorder has been 
assigned a 30 percent disability rating under the General 
Rating Formula for Mental Disorders (38 C.F.R. § 4.130, Code 
9434).  He essentially contends that a higher rating is 
warranted.

Under Code 9434, a 30 percent rating when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

With regard to the Global Assessment of Functioning (GAF) 
scores assigned, the Board notes that the GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association's DSM-IV, 
GAF scores from 51 to 60 indicate moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with peers and co- 
workers).  GAF scores of 41 to 50 indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  GAF scores of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 38 
C.F.R. § 4.130 (2009).  Accordingly, a certain GAF score does 
not automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).




III.  Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

In the instant case, the Board finds that the Veteran meets 
the criteria for a 50 percent disability rating under DC 
9434.  In conjunction with the current appeal, March 2005 to 
February 2006 treatment records from L. G., a Licensed 
Psychological Associate, included a diagnosis of mood 
disorder due to disc disease with major depressive like 
episodes.  The Veteran's symptoms included depressed mood, 
crying spells, chronic insomnia, significant weight gain, 
isolating behaviors, feelings of worthlessness, problems with 
concentration, foreshortened sense of the future, and 
feelings of helplessness and hopelessness.  He also reported 
that he had an increased startle response and flashbacks 
during storms.  On mental status examination, he was 
cooperative and normally dressed.  His mood was dysphoric.  
He had a blunted affect and a limited range of emotion.  His 
thought process was somewhat slowed.  His speech was marked 
by depressive silence.  He did not have current suicidal or 
homicidal ideations.  L.G noted that the Veteran's depressive 
symptoms significantly or markedly interfered in his 
occupational, social, and personal life or all areas of life.  
His depressive symptoms limited his ability to initiate or 
sustain social relationships.  He was assigned Global 
Assessment of Functioning (GAF) scores between 36 and 38. 

The Board recognizes that on April 2006 VA examination, it 
was noted that the Veteran was not working due to back 
problems.  His physical health was poor and he was in chronic 
pain.  He lived with his wife and had a close relationship 
with his two children.  He did not have any friends and 
limited recreational and leisure pursuits.  He did very 
little around the house and spent most of his time inside.  
He occasionally went to church.  On examination, he was alert 
and cooperative and was casually, but appropriately dressed.  
He answered questions and volunteered information.  There 
were no loosened or flight ideas.  There was no bizarre motor 
movement or tics.  His mood was tense.  He was uncomfortable 
and had to stand during the interview due to discomfort.  His 
affect was appropriate.  There was no homicidal or suicidal 
ideation or intent.  There was no impairment of any 
hallucinations, ideas of reference, or suspiciousness.  He 
was oriented times three.  His memory, both remote and 
recent, appeared to be good.  His insight and judgment 
appeared to be adequate, as was his intellectual capacity.  
He was diagnosed with depressive disorder, not otherwise 
specified.  He had impaired personal relations and persistent 
mood disorder.  He was assigned a GAF score of 53.  The 
examiner opined that the Veteran's depressive disorder was 
secondary to his back problems with subsequent chronic pain, 
sleep disturbance, irritability, and inability to work and 
participate in activities.  

After assessing the totality of the evidence, and taking into 
consideration the additional impairment from this disability 
as reflected by the subjective reports of helplessness, 
hopelessness, worthlessness, sadness, heightened startle 
response, flashbacks, sleep problems, isolation, problems 
with concentration and long-range plans, and difficulty with 
personal relations, the Board finds that, such symptoms more 
nearly approximate occupational and social impairment, with 
reduced reliability and productivity.  Also, on March 2005 
psychological evaluation, L.G. objectively found that the 
Veteran endorsed a higher level of symptoms of dysphoric 
mood, a blunted affect, a limited range of emotion, a slowed 
thought process, and speech that was marked by depressive 
silence.  L.G found that the Veteran's depressive symptoms 
significantly or markedly interfered in his occupational, 
social, and personal life or all areas of life.  For these 
reasons, the Board finds that the criteria for a 50 percent 
rating, but no higher, for service-connected depressive 
disorder are met.  38 C.F.R. § 4.130, Code 9434.

Although GAF scores ranged from 36 to 53, which reflected 
anywhere from moderate symptoms or moderate difficulty in 
social or occupational functioning to major impairment in 
several areas such as work or school, family relations, 
judgment thinking, or mood, on April 2006 VA examination, the 
examiner noted that the Veteran lived with his wife, had a 
close relationship with his two children, and occasionally 
went out to go to church.  The examiner also indicated that 
the Veteran's back problems with subsequent chronic pain 
contributed to the Veteran's sleep disturbance, irritability, 
and inability to work and participate in activities.  The 
Board notes that GAF scores are only one indication of the 
severity of a given service-connected mental disorder.  38 
C.F.R. § 4.130, Diagnostic Code 9434; see also Carpenter, 
supra.  Furthermore, in this case, the overall evidence of 
record on does not reflect that the Veteran's symptomatology 
is so severe as to merit a 70 percent evaluation.

As noted above, a rating of 70 percent requires occupational 
and social impairment with deficiencies in most areas.  Here, 
there is no evidence that the Veteran's has suffered such 
symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; and 
neglect of personal appearance and hygiene all of which are 
among the 70 percent criteria.  While L.G. indicated that the 
Veteran's depressive symptoms significantly or markedly 
interfered with all areas of life, the Veteran's depressive 
disorder symptoms did not rise to the severity of the 
symptoms listed under the 70 percent criteria.  Moreover, the 
rating criteria for a 70 percent evaluation require that a 
claimant be unable to establish or maintain social 
relationships.  While the Veteran's difficulty with this 
process is noted, his social impairment more closely 
contemplates the currently assigned evaluation.  38 C.F.R. § 
4.7 (2009).  He has reported that he goes to church, has a 
wife, and has a close relationship with his children.  

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Fenderson, supra; Hart, supra.  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question.





Extraschedular Considerations

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  In this case, the Board finds that the ratings 
provided by the rating schedule under Diagnostic Code 9434 
appropriately reflects the disability level and 
symptomatology of the Veteran's depressive disorder.  
Accordingly, no referral for extraschedular consideration is 
warranted.  Id.


ORDER

An increased disability rating of 50 percent for depressive 
disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


